UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
          United States of America,
                                                                              ORDER

                    -against-
                                                                        7:20-CR-00243 (CS)

                   Mark Cini,
                                    Defendant(s).
-------------------------------------------------------X

Seibel, J.

        The Court heard from the parties in the above-referenced case telephonically on April 7,

2020 regarding the Defendant’s application for bail modification, which was filed on ECF on

April 7, 2020 (see Doc # 9). For the reasons stated on the record, the Court hereby modifies the

Defendant’s bail as follows:


     In place of a second financially responsible cosigner on the bond, Defendant may post
     security in the form of a lien on payments due on the note and mortgage attached as Ex.
     1 to Doc. 9 on the docket – provided the Government is able to confirm the validity of the
     obligation. The Government will have until April 14th to do so and file with the
     appropriate county clerk whatever paperwork is necessary to secure its interest. In
     addition, Defendant will be placed under 24‐Hour HOME INCARCERATION to be enforced
     by location monitoring technology to be determined by Pretrial Services. The defendant
     may only leave his residence for necessary medical services. All other leave from the
     residence must be submitted through defense counsel for the Court’s approval. The
     Defendant is permitted to self‐install the home monitoring equipment under the
     direction and instruction of Pretrial Services. Unless otherwise approved by the Court,
     the location monitoring equipment shall be installed no later than 14 days after release
     during which the Defendant is ordered to self‐quarantine. Within two weeks of his
     release, the Defendant must purchase or secure an iPhone with Facetime capabilities for
     remote/virtual monitoring by Pretrial Services. When home visits are scheduled by
     Pretrial Services, to the best of his ability, the Defendant shall comply with Pretrial
     Services requests to remove all cohabitants of the residence prior to the visit. The
     Defendant must report and disclose to Pretrial Services when any cohabitant of the
     residence, including self, may be symptomatic of any illness. All other conditions remain
     the same.


Defendant shall be released from custody on April 14, 2020, in the morning, absent
further order of the Court. The Government shall advise the Court if it is able to secure its

interest sooner.



        SO ORDERED.

Dated: April 9, 2020
       White Plains, New York




                                                              ______________________________
                                                                    Cathy Seibel, U.S.D.J.
